DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 8/31/2020.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 15 and 29, are directed, in part, to a device and method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for calculating a therapeutic remedy result by

CLAIM 1:
a display; 

a sensor; and 

a computing device in communication with the display and the sensor, wherein the computing device is further configured to: 

record, using the sensor, a user vibrancy datum; 

identify a therapeutic remedy instruction set as a function of the user vibrancy datum, wherein the therapeutic remedy instruction set comprises a therapeutic remedy; and 

calculate a therapeutic remedy result that associates the user vibrancy datum and the therapeutic remedy with a therapy response curve; 

wherein calculating the therapeutic remedy result further comprises: 

receiving therapy training data, wherein therapy training data further comprises a plurality of data entries containing user vibrancy datums and therapeutic remedy instruction sets correlated to therapeutic remedy results; 

training a therapy machine learning process using the therapy training data, wherein the therapy machine learning process uses the user vibrancy datum and the therapeutic remedy as an input, and outputs a therapy response curve and a therapeutic remedy result; and 

generating the therapeutic remedy result as a function of training the therapy machine learning process.

CLAIM 11:
recording by a wearable device, a user vibrancy datum; 

identifying by the wearable device, a therapeutic remedy instruction set as a function of the user vibrancy datum, wherein the therapeutic remedy instruction set comprises a therapeutic remedy; and 

calculating by the wearable device, a therapeutic remedy result that associates the user vibrancy datum and the therapeutic remedy with a therapy response curve; 

wherein calculating the therapeutic remedy result further comprises:

receiving therapy training data, wherein therapy training data further comprises a plurality of data entries containing user vibrancy datums and therapeutic remedy instruction sets correlated to therapeutic remedy results;

training a therapy machine learning process using the therapy training data, wherein the therapy machine learning process uses the user vibrancy datum and the therapeutic remedy as an input, and outputs a therapy response curve and a therapeutic remedy result; and

generating the therapeutic remedy result as a function of training the therapy machine learning process.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1 and 11 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims, as a whole, are directed to calculating a therapeutic remedy result by recording user data, identifying a remedy, calculating a therapeutic remedy result, receiving therapy training data, training a therapy machine learning process and generating a therapeutic remedy result which are human interactions and thus, certain methods of organizing human activities which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, and similarly independent claim 11, as a whole are directed to calculating a therapeutic remedy result and recite “identifying a therapeutic remedy instruction…”, “calculate a therapeutic remedy result…”, “receiving therapy training data…”, and “generating the therapeutic remedy result…” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1 and 11 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a wearable device, a display, a sensor, a computing device and machine learning which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraph [0051]-[0053] of applicant's specification (US 2021/0098130) recites that the system/method is implemented using a computing device including but not limited to a mobile device such as a smartphone, tablet, laptop, desktop, and the like, which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasey et al. (US 8655817), in view of Van Antwerp et al. (US 2009/0246171).

CLAIM 1
Hasey teaches a wearable device for calculating a therapeutic remedy result (Hasey: abstract), the device comprising:
a display (Hasey: abstract; col. 15, lns. 15-54; FIGS. 1-8); 
a sensor (Hasey: abstract; col. 6, lns. 13-17; FIGS. 1-8); and
a computing device in communication with the display and the sensor (Hasey: abstract; col. 8, lns. 39-51; FIGS. 1-8), wherein the computing device is further configured to: 
record, using the sensor, a user vibrancy datum (Hasey: abstract; col. 6, lns. 13-17; FIGS. 1-8); 
identify a therapeutic remedy instruction set as a function of the user vibrancy datum, wherein the therapeutic remedy instruction set comprises a therapeutic remedy (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8); and 
calculate a therapeutic remedy result that associates the user vibrancy datum and the therapeutic remedy with a therapy response (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8); 
wherein calculating the therapeutic remedy result (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8) further comprises: 
receiving therapy training data, wherein therapy training data further comprises a plurality of data entries containing user vibrancy datums and therapeutic remedy instruction sets correlated to therapeutic remedy results (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8); 
training a therapy machine learning process using the therapy training data, wherein the therapy machine learning process uses the user vibrancy datum and the therapeutic remedy as an input, and outputs a therapy response curve and a therapeutic remedy result (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8); and
generating the therapeutic remedy result as a function of training the therapy machine learning process (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8).

Hasey does not appear to explicitly teach the following:
response curve.

Van Antwerp, however, teaches the following:
response curve (Van Antwerp: abstract; ¶¶ [0042]; FIGS. 1-7).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the automatic system for dose control treatment system with response curves, as taught by Van Antwerp, with the expert system for determining patient treatment response, as taught by Hasey, with the motivation of improving therapy (Van Antwerp: ¶¶ [0041]-[0043]).

CLAIM 2
Hasey teaches the device of claim 1, wherein the computing device is further configured to: record the user vibrancy datum at a timed interval (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8).

CLAIM 3
Hasey teaches the device of claim 1, wherein the computing device is further configured to: retrieve a user vibrancy record; identify a therapeutic indication contained within the user vibrancy record; and select a user vibrancy datum to record as a function of the therapeutic indication (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8).

CLAIM 4
Hasey teaches the device of claim 3, wherein the computing device is further configured to: identify an environmental indicator relating to the user vibrancy datum; and record the environmental indicator relating to the user vibrancy datum (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8).

CLAIM 5
Hasey teaches the device of claim 1, wherein the computing device is further configured to: generate a response label as a function of the therapy response curve; and display the response label (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8).

CLAIM 6
Hasey teaches the device of claim 5, wherein the computing device is further configured to display an alert when the response label comes below a threshold parameter (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8).

CLAIM 7
Hasey teaches the device of claim 1, wherein the computing device is further configured to: record a first user vibrancy datum relating to an event; establish a user response as a function of the first user vibrancy datum; identify the user response as a function of a second user vibrancy datum; and display a message relating to the event (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8).

CLAIM 8
Hasey teaches the device of claim 1, wherein the computing device is further configured to: locate information relating to a user’s program; identify an opening contained within the user’s program; and create an entry relating to the therapeutic remedy instruction set (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8).

CLAIM 9
Hasey teaches the device of claim 8, wherein the computing device is further configured to: record the user vibrancy datum during the entry; generate a completion index as a function of the user vibrancy datum; and display a response relating to the completion index (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8).

CLAIM 10
Hasey teaches the device of claim 1, wherein the computing device is further configured to: insert the user vibrancy datum and the therapeutic remedy instruction set into a user vibrancy record; and update the user vibrancy record as a function of inserting the user vibrancy datum and the therapeutic remedy instruction set (Hasey: abstract; col. 3, ln. 45-col. 7, ln. 36; FIGS. 1-8).

CLAIMS 11-20
Claims 11-20 repeat substantially the same limitations as those in claims 1-10. As such, claims 11-20 are rejected for substantially the same reasons given for claims 1-10 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
T et al. (US 2019/0198169) – Patient Healthcare Interaction Device and Methods for Implementing Same
Arcot Desai (US 2019/0117978) – System and Methods for Clinical Decision Making for a Patient Receiving a Neuromodulation Therapy Based on Deep Learning

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686